DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.
 
Response to Arguments

Applicant’s response from 3/9/2021 is acknowledged.  

Claim Rejections - 35 USC § 103
In view of Applicant’s claim amendments, a modified rejection under 35 USC § 103 has been made below.  Applicant’s arguments have been carefully considered, but have not been found to be persuasive.  A modified rejection has been below, to include 
Applicant has argued enantiomer law vis-à-vis the Sanofi decision of unexpected results. (Response at p. 8-9).  It is noted that each case is decided on its own facts, and that the parallels between enantiomer cases and food law cases are not immediately apparent.  Even so, the Examiner has further updated the factual record, in view of new references in Applicant’s IDS, and further addressed unexpected results on the instant facts in view of the law.
The following portion of Applicant’s response regarding In re Kao is noted for the record. (Response at p. 9).

    PNG
    media_image1.png
    169
    618
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    232
    637
    media_image2.png
    Greyscale

In re Kao1.
In response, it is worth noting that Applicant distinguishes from In re Kao by stating that the instant claims recite administering without food, yet at the same time, going in the reverse direction, attempts to establish unexpected results by way of showing a negative food effect when opicapone is administered with food.  Clearly, Applicant cannot have it logically both ways.  Further, the very determination of what the effect of food is has to, by necessity, be established by comparison of presence of food versus its absence.
Endo Pharmaceuticals v. Teva. (Response at p. 9-10).
In response, the Examiner agrees with Applicant that Endo’s red-flag designation was done by Westlaw in view of its negative treatment of having been further vacated in part on a different part of the decision, but disagrees with Applicant that this “carrier no legal weight” at all.  To the contrary, it is common to pay attention to red flags when shepardizing cases, precisely because they indicate negative treatment of reversals, vacating, etc.  
Either way, this issue completely aside, even Applicant has agreed that Endo is not precedential. (Response at p. 10).  As the Examiner previously noted, Endo is not the law of the land on food effect, as is In re Kao. Second, nor does it overturn In re Kao.  Third, the issue in Endo Pharmaceuticals, concerned not the food effect as an additional feature, but rather what Applicant has left out of the decision in its discussion and citation above- the food effect of the controlled release formulation with the claimed specific dosage, which provides analgesia over a twelve-hour period.  The preceding portion of Endo Pharmaceuticals is accordingly made of record.

    PNG
    media_image3.png
    522
    338
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    463
    334
    media_image4.png
    Greyscale

Applicant has argued in response “that Endo further clarifies In re Kao and affirms that an additional claim feature based on the unexpected discovery of a food effect can add a patentable distinction.” (Response at p. 10, emphasis in the original).  In response, the Examiner disagrees with this statement.  Endo does mention food effect, but there is no holding or even dicta pertaining to food effect at all.  The mention of food effect is solely within the context of the court analyzing the controlled release formulation over disclosure of immediate release formulations in the prior art.  To the extent that the court made a notation on food effect, it was solely within the context of the prior art also not disclosing the food effect of the controlled release formulation. (see above).
Other legal commentators have analyzed and summarized Endo and its holding.  In the interest of time and efficiency, the Examiner incorporates by reference the analysis in relevant part from Robbins and Kaplan LLP, Generically Speaking: a Hatch-Waxman Litigation Bulletin, May 16, 2018, regarding Endo Pharms. Inc. v. Teva Pharms. USA, Inc., 2018 U.S. App. LEXIS 12961 (Fed. Cir. May 16, 2018), available at https://www.jdsupra.com/legalnews/endo-pharms-inc-v-teva-pharms-usa-inc-57720/

Why Endo Prevailed: The asserted claims of the ’122 and ’216 patents generally recited the following categories of limitations: (i) a dissolution or release-rate limitation, measured by the USP Paddle Method; (ii) a pharmacokinetic limitation, further divided into the following subcategories: (a) an analgesic-effect limitation, (b) a food-effect limitation, (c) a detectable-level limitation, and (d) a multiple-peaks limitation describing when and how often a patient’s blood would exhibit peak concentrations of the drug.
Obviousness: Appellants argued that the district court erred in concluding that the asserted claims were not invalid as obvious. The Federal Circuit disagreed. First, the court pointed to prior-art references that “strongly discouraged a controlled release formulation of opioids with low bioavailability, such as oxymorphone, and more critically, do not suggest the dissolution and pharmacokinetic limitations recited in the asserted claims.” The Federal Circuit found that overwhelming evidence at trial supported the district court’s factual finding that oxymorphone’s low bioavailability taught away from attempting a controlled-release formulation. The court further rejected appellants’ argument that low bioavailability could be addressed by increasing the dosage; crediting the district court’s finding that such an approach risked toxicity. Moreover, the Federal Circuit found that the inclusion of oxymorphone in lists of candidate molecules in two prior-art references was not enough to prove invalidity.
Appellants also argued that the district court erred in finding that no prior-art reference disclosed the dissolution limitations. The Federal Circuit rejected that argument too, holding that the asserted patents expressed dissolution using the USP Paddle Method, but the prior-art references measured dissolution in a different manner. The Federal Circuit held that a POSA would not have expected a correlation between the results obtained using different methods, and therefore a POSA would not have been able to extrapolate the dissolution limitations claimed in the prior art.
Appellants further argued that the district court erred by giving patentable weight to the pharmacokinetic limitations inherent to the formulations disclosed by the prior art. Appellants argued that the claimed pharmacokinetic properties were inherent to controlled-release formulations. The Federal Circuit, however, found that the claims were not directed to any controlled-release oxymorphone formulation that resulted in the claimed pharmacokinetic properties, but instead claimed only specific controlled-release formulations designed to result in the those pharmacokinetic properties upon administration. “Endo does not claim any controlled release configuration of oxymorphone dosage, rather only those which have been specifically calibrated to produce the pharmacokinetic properties recited in the claims – excluding those that do not exhibit such properties.” The Federal Circuit also found that the prior art did not disclose the claimed food-effect limitations.
Finally, the Federal Circuit considered secondary indicia of non-obviousness. The Federal Circuit credited Endo’s commercial-success expert, who established sales growth and nexus. It also credited Endo’s expert on long-felt need, who testified that the available immediate-release opioids had a short duration and were inconvenient to administer.

Applicant has further made arguments that other patents have claimed a food effect. (Response at p. 11).  In response, Applicant is correct to note that each application is decided on its own facts.  Further, the Examiner has currently modified the rejection not just in in view of the FDA Guidance, but also in view of other cumulative prior art, to include two references in Applicant’s most recently filed IDS.
Applicant has further filed the Declaration of Patricio da Silva under 37 CFR 1.132 from 3/9/2021 (“The da Silva Declaration”), and argued vis-à-vis the amended claims, which recite oral administration, and a solid dosage form. (Response at p. 12-13).  In response, the modified rejection notes Example 3, which pertains not to administering in rats, but rather to administering tablets in patients with Parkinson’s disease.  Moreover, the office action did not take the position that the rat experiment in Learmonth 2 was a bioavailability study pertaining to ascertaining a food effect.  To the contrary, the office action noted just that, per Applicant’s own claim limitation, the administration in Learmonth 2 was without food.  Other art in the office action separately addresses food effect.
This was further addressed at great length in the previous office action, which provided:

In response, Learmonth 2 specifically teaches administering in humans with Parkinson’s disease.  Learmonth 2 does not mention intake with food, which to a person of skill in the art this would designate that administration is not with food, and/or that administration of the medication is in between intakes of food.  
Learmonth 2’s pharmacokinetic model is a rat model is relevant for its teachings- administering tolcapone and compounds of general formula I, in combination with L-DOPA at different periodicities or with vehicle, in order to assess the resultant levels of L-DOPA and its derivatives in the brain, which administering was done following overnight fasting.  Thus, the disclosure of Learmonth 2 is not geared towards teaching the use of the drug to treat PD in rats per se, but to do a pharmacokinetic assessment, after overnight fasting, of the instant drugs in combination with L-DOPA.  
Applicant is correct to point that this administering is in not in rats with Parkinson’s disease, but in view of the overall disclosure related to humans with Parkinson’s disease, Learmonth 2’s food effect is clearly an inherent property of the drug.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123.
The rejection further did not stop with Learmonth 2, and the rat experiment.  Per the secondary reference- FDA Food-Effect Bioavailability Guidance, the record established that actors such as pharmacokinetics of the drug, and food effect, are always taken into account in optimizing the dose of a drug.  
This conclusion is in line with prior Federal Circuit decisions concerning food effect limitations in pharmaceutical patents such as In re Kao, 639 F.3d 1057, 1071 (Fed. Cir. 2011) (finding that claimed food effect added nothing of patentable consequence where the food effect was an inherent property of the drug).  
Applicant has made the following arguments concerning In re Kao.

    PNG
    media_image5.png
    277
    630
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    256
    630
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    462
    629
    media_image7.png
    Greyscale

In response, In re Kao relates to the claimed food effect (which is a term in the art designated to mean administering with or without food, to include with what intervals between food intake), and Applicant’s claims are directed precisely to that.  That Applicant claims administering without food is directly within the purview of what is considered food effect.  Moreover, the rejection here was further made in view of further prior art of record concerning food effect, not without, namely the FDA Food-Effect Bioavailability Guidance.  
Thus, the issue is not at all what Applicant has argued to be unexpected- that the drug can be administered without food.  Rather, FDA quite explicitly states that “the relative direction and magnitude of food effects on formulation BA and the effects on the demonstration of BE are difficult, if not impossible, to predict without conducting a fed BE study.”  FDA is further unequivocal that it recommends a food-effect BA study for ALL new chemical entities (NCEs) during the IND period. (p. 3, FDA Food-Effect Bioavailability Guidance).
Thus, to conduct fed BE study is the norm for ALL new chemical entities, and the expectation is not at all that either the direction (positive or negative), or the magnitude (less or more significant), or whether to be administered with or without food, would be either easy or possible to predict.  To the contrary, the FDA explicitly states that they “are difficult, if not impossible, to predict without conducting a fed BE study,” and hence recommends that the food effect study be done for ALL drugs.  In short sum, the Guidance is directed at HOW to conduct such a study for ALL drugs, rather than how to predict what the food effect is likely to be, i.e. it has to be conducted, as the predicting part itself is difficult, if not impossible.  Thus, to conduct a food effect study is not only not unexpected, but is in fact the norm in the art.
Further support for the Examiner’s reliance on In re Kao, and how it is applied, can be found in at least the following small sampling of PTAB decisions:
-Ex parte JOHN RATHMACHER, PTAB, Appeal 2019-004167, Oct. 2019.  “Accordingly, even though neither Sparkman nor Nissen disclose the claimed “bioavailability” and “greater improvement” limitations compared to CaHMB, Sparkman and Nissen render obvious the claimed method of administration of HMB-acid in the claimed dosages. The “bioavailability” and “greater improvement” benefits compared to CaHMB are inherent in the prior art method, and, thus, these claim limitations add nothing of patentable consequence. See, e.g., In re Kao, 639 F.3d 1057, 1070 (Fed. Cir. 2011) (finding that claimed food effect added nothing of patentable consequence where the food effect was an inherent property of the drug).” 
-Ex parte RAMESH KRISHNAMOORTHY, PTAB Appeal 2013-006310, June 2016.  “Thus, the court has held that where the prior art suggests the claimed subject matter, and the claims merely recite a functional limitation that results inherently from performing the suggested subject matter, the claimed subject matter was properly considered obvious. See In re Kao, 639 F.3d 1057, 1070 (Fed. Cir. 2011) ("This is not a case where the Board relied on an unknown property of prior art for a teaching. Rather, Maloney's express teachings render the claimed controlled release oxymorphone formulation obvious, and the claimed 'food effect' adds nothing of patentable consequence.").
-Dr. Reddy’s Labs v. Horizon Pharma USA, Inc., PTAB Case IPR2018-00272, September 2019.  “Many Federal Circuit decisions hold that the natural results of an obvious formulation—including PK/PD results like those recited in claim 1—are inherent in that formulation. Pet. Reply 14 (citing Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 1354 (Fed. Cir. 2012) (“The initial blood serum concentration resulting from administering a PPI dosage is an inherent property of the formulation, and an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations.”); In re Huai-Hung Kao, 639 F.3d 1057, 1070 (Fed. Cir. 2011) (claimed “food-effect” related serum concentration level is inherent property of drug); King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1275 (Fed. Cir. 2010) (drug’s bioavailability is natural result of prior art explicated limitations)). Here, we credit Dr. Mayersohn’s testimony that the natural result of the basic biologic processes of adsorption, distribution, metabolization, and excretion of the obvious unit dose form of naproxen and esomeprazole is the PK/PD profile as claimed in the ’208 patent. See Ex. 1003 ¶¶ 133–36. The preponderance of the evidence shows that the PK/PD profile is a characteristic of the formulation and the natural result of its administration.”

Claims 42, 45-47, 60, 62, 65-70, 75-77, and 82-84 are pending, and have been examined herewith.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 42, 45-47, 60, 62, 65-70, 75-77, and 82-84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/094053 A1 to Learmonth et al. (“Learmonth 2”, of record), alone, or further in view of Guidance for Industry, Food-Effect Bioavailability and Fed Bioavailability Studies, by US DHHS, FDA, CDER, December 2002, (“FDA Food-Effect Bioavailability Guidance”), and/or the cumulative prior art references of Kurth et al., Tolcapone improves motor function and reduces levodopa requirement in patients with Parkinson's disease experiencing motor fluctuations: a multicenter, double-blind, randomized, placebo-controlled trial, Neurology 1997; 48: 81-87 (“Kurth”), [No authors listed], COMT inhibitors, Movement Disorders, 2002; 17 (4): S45-S51 (“COMT inhibitors”, of record with Applicant’s IDS from 3/9/2021), and Center for Drug Evaluation and Research, Applicantion Number 20697, Pharmaceutical Reviews, Tasmar (Tolcapone), Hoffman-La Roche Inc, 53 pages, June 3, 1996 (“CDER 20697”, of record with Applicant’s IDS from 3/9/2021).
Learmonth 2 teaches compounds of the general formula (I)

    PNG
    media_image8.png
    186
    229
    media_image8.png
    Greyscale

(Abstract), of which it states that the most preferred Example is Applicant’s specifically claimed compound 5-[3-(2,5-dichloro-4,6-dimethyl-1-oxy-pyridin-3-yl)-[1,2,4]oxadiazol-5-yl]-3-nitrobenzene-1,2-diol, henceforth designated as compound A (p. 6, ll. 10-15).  Learmonth 2 discloses that the compounds are COMP inhibitors, and that the rationale for use of COMT inhibitors in the treatment of central and peripheral nervous system disorders, such as Parkinson’s disease is as adjuncts to L-DOPA/ aromatic L-amino acid decarboxylase inhibitor (AADC, such as carbidopa and benserazide) therapy based on their ability to reduce metabolic O-methylation of L-DOPA to 3-O-methyl-L-DOPA (3-OMD).  (p. 1, ll. 6-27; p. 9, l. 31).  
Applicant’s amended claim 42 recites:

    PNG
    media_image9.png
    202
    610
    media_image9.png
    Greyscale

Per Learmonth 2, the most preferred disorder is Parkinson's disease, especially in humans. (p. 7, ll. 11-23).  “Preferably the subject being treated with the compound of general formula I is also receiving therapy with L-DOPA . . . The compounds of general formula I, L-DOPA . . . may be administered concomitantly (for example, simultaneously) or sequentially” (p. 9, l. 28- p. 10, l. 3).
Administration can be once per day.  (p. 10, ll. 8-11).  The most preferred effective daily doses of compounds of formula I are 5-100 mg/day.  (p. 9, ll. 12-14).  Suitable non-limiting starting points for dosing intervals comprise the evening, and midnight (p. 8, ll. 28-29), which a person of skill in the art would understand to encompass (less than one hour) prior to sleep, (less than one hour) before bedtime, or at bedtime.
The compounds of general formula I, L-DOPA and AADC may be administered separately or in any combination, either simultaneously or sequentially (which one of skill in the art would understand to encompass from 30 to 150 minutes before or after L-DOPA).  (p. 10, ll. 1-6).  Learmonth 2 teaches a specific example of giving compounds of formula I to rats, followed one hour later by administering L-DOPA.  (p. 20, ll. 24-29).
Learmonth 2 further discloses Applicant’s new claim limitations of administering orally as a solid form.  (Example 3, p. 26)

    PNG
    media_image10.png
    131
    613
    media_image10.png
    Greyscale

Of note, the above example is not rats, but in patients.  It does mention administering together with food, which by itself suggests that the administration is with no food, or in between intakes of food.  Further, nowhere else in the specification does Learmonth 2 mention intake with food, which to a person of skill in the art this would designate that administration is not with food, or that administration of the medication is in between intakes of food.  
Learmonth 2 further explicitly discloses administration of the compounds after overnight fasting- i.e. without food and/or between intakes of food, which is inclusive of administering from 0.25 to12 hours after an intake of food.

    PNG
    media_image11.png
    558
    627
    media_image11.png
    Greyscale

Applicant’s claim 42 new claim limitation recites administering orally, and Applicant’s new claim 84 recites administering orally as a solid form.  Example 3 of Learmonth 2 discloses these new claim limitations, as it discloses administering tablets of the compound of formula I with L-DOPA to patients with a movement disorder.  A person of skill in the art would understand tablets to mean oral administration as a solid form.  In Example 3, this administering is to patients with a movement disorder specifically, not rats

    PNG
    media_image12.png
    263
    648
    media_image12.png
    Greyscale

As already discussed, Learmonth 2 does not explicitly mention intake with food, which to a person of skill in the art this would designate that administration is not with food, and that administration of the medication is in between intakes of food.  Learmonth 2 further explicitly discloses administration of the compounds after overnight fasting- i.e. without food and/or between intakes of food, which is inclusive of administering from 0.25 to12 hours (to include 1 hour after specifically) after an intake of food.
The most preferred effective daily doses of compounds of formula I are 5-100 mg/day.  (p. 9, ll. 12-14).  The compounds can be administered with dosing periodicity, e.g. in dosing intervals of 8, 12, or 16 hours.  (p. 8, ll. 8-18).  Thus, even though Learmonth 2 does not explicitly disclose, wherein 50 or 25 mg of the compounds is administered in each dosing periodicity, per Applicant’s new claims 82 and 83, it would have been obvious to a person of skill in the art at the time of the invention, based on the disclosure of Learmonth 2 alone, to optimize the dose of the drug by administering it with a dosing periodicity, to include at 50 mg, or 25 mg, which are within the disclosed range of compound doses.  The skilled artisan would have been motivated to do so by the desire for achieving an optimal treating regimen, taking into account the gravity of neurodegeneration, how well it is controlled by a particular dose of the drug, and the frequency of reappearance of tremor between doses.
Learmonth 2 does not specifically disclose administering from 0.25 to 2 hours before an intake of food, at least one hour before the next intake of food, or from 0.5 to 6 (or 4, or 1.5) hours after an intake of food.  However, since Learmonth 2 does not mention intake with food, to a person of skill in the art this would designate that administration is not with food, and that administration of the medication is in between intakes of food.  
Further, factors such as pharmacokinetics of the drug, and food effect, are always taken into account in optimizing the dose of a drug.  See, e.g., FDA Food-Effect Bioavailability Guidance.  
Applicant’s attention is drawn to the following section of the FDA Food-Effect Bioavailability Guidance, which outlines in detail why food effect bioequivalence (BE) studies are conducted for both NCEs and ANDA products, the many possible mechanisms by which food can change the bioavailability (BA) of a drug.  
    PNG
    media_image13.png
    172
    624
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    350
    628
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    306
    642
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    119
    644
    media_image16.png
    Greyscale

(p. 1-2).
Of note, the FDA Food-Effect Bioavailability Guidance specifically states that “[i]n practice it is difficult to determine the exact mechanism by which food changes the BA of a drug product without performing specific mechanistic studies . . . For other immediate-release drug products (BCS Class II, III, and IV)2, and for all modified-release drug products, food effects are most likely to result from a more complex combination of factors that influence the in vivo dissolution of the drug product and/or the absorption of the drug substance.  In these cases, the relative direction and magnitude of food effects on formulation BA and the effects on the demonstration of BE are difficult, if not impossible, to predict without conducting a BE study.” (p. 2).  “The effect of food on the absorption and BA of a drug product should be described in the CLINICAL PHARMACOLOGY section of the labeling. In addition, the DOSAGE AND ADMINISTRATION section of the labeling should provide instructions for drug administration in relation to food based on clinical relevance (i.e., whether or not the changes in systemic exposure caused by co-administration with food results in safety or efficacy concerns, or when there is no important change in systemic exposure but there is a possibility that the drug substance causes GI irritation when taken without food).” (p. 6).
Accordingly, it would have been obvious to a person of skill in the art at the time of the invention, based on the disclosure of Learmonth 2 alone, or the FDA Food-Effect Bioavailability Guidance, to optimize the dosing regimen in relation to food.  Factors such as pharmacokinetics of the drug, and food effect, are always taken into account in optimizing the dosing regimen of a drug, and make a part of the very label for the drug, where instructions regarding administration in relation to food are mandated.  Accordingly, it would have been obvious to the skilled artisan to optimize the dosing regimen of the drug, in view of Learmonth 2 alone, or further in view of the FDA Food-Effect Bioavailability Guidance, to take into consideration the food effect on the drug bioequivalence, as a matter of routine experimentation.
Thus, the issue is not at all what Applicant has argued to be unexpected- that the food effect was negative (which is seen with about one third of drugs approved by the FDA), and that the drug is of low solubility but only 2.5% of the drugs approved by the FDA between 01/200 and 05/2009 had a significant negative food effect, whereas most drugs with low solubility exhibit a positive food effect.  (Response at p. 2-3; Silva Declaration ¶¶6-15).3  Rather, as can be seen from the FDA Food-Effect Bioavailability Guidance, FDA does not attempt to make predictions on how food will affect a drug and give a guidance based on that.  Rather, FDA quite explicitly states that “the relative direction and magnitude of food effects on formulation BA and the effects on the demonstration of BE are difficult, if not impossible, to predict without conducting a fed BE study.”  FDA is further unequivocal that it recommends a food-effect BA study for ALL new chemical entities (NCEs) during the IND period. (p. 3, FDA Food-Effect Bioavailability Guidance). “We recommend that a food-effect BA study be conducted for all new chemical entities (NCEs) during the IND period.  Food-effect BA studies should be conducted early in the drug development process to guide and select formulations for further development. Food-effect BA information should be available to design clinical safety and efficacy studies and to provide information for the CLINICAL PHARMACOLOGY and/or DOSAGE AND ADMINISTRATION sections of product labels.” (p. 3).
Thus, to conduct fed BE study is the recommended norm for ALL new chemical entities, and the expectation is not at all that either the direction (positive or negative), or the magnitude (less or more significant) would be either easy or possible to predict.  To the contrary, the FDA explicitly states that they “are difficult, if not impossible, to predict without conducting a fed BE study,” and hence recommends that the food effect study be done for ALL NCEs during the IND period.  In short sum, the Guidance is directed at HOW to conduct such a study for ALL drugs, rather than how to predict what the food effect is likely to be, i.e. it has to be conducted, as the predicting part itself is difficult, if not impossible.  Thus, to conduct a food effect study is not only not unexpected, but is in fact the norm in the art.
There are also alternative and cumulative rationales to administer opicapone without food and/or in between intakes of food, to include for reasons of food studies done on structurally similar COMP inhibitors, such as tolcapone and entacapone, which are COMP inhibitors sharing the same 3-nitrobenzene-1,2-diol core structure with opicapone.  The structures are shown below.  

    PNG
    media_image17.png
    150
    558
    media_image17.png
    Greyscale

Applicant argued during prosecution, for instance, that “[t]he person skilled in the art wishing to predict a food effect for opicapone would have considered any food effect for the closely-related molecules (and licensed drugs) entacapone and tolcapone.  As evidenced by the relevant sections of the FDA and EMA labels for these drugs, no biologically relevant food effect was observed for either of these drugs.” (da Silva Declaration, ¶6, dated 11/08/2019).  “It is not only surprising that a negative food effect is seen for opicapone, the magnitude of the effect is also surprisingly large” (Id. at ¶8).  Vis-à-vis the latter, Applicant references the specification at Table 1, which does not use the words “negative food effect”, but which does show data that for opicapone in the presence of food Cmax was reduced to 31.73%, and the AUC was reduced to 49.43%. ((Id. at ¶9, Specification, Table 1). 
In response to applicant’s argument regarding the last point, i.e. that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., negative food effect) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  “[A]ppellant’s arguments fail from the onset . . . they are not based on limitations appearing in the claims.” In re Self, 671 F.2d 1344, 1348 (CCPA 1982).  Stated differently, Applicant’s claims recite not the negative food effect on administering with food, but administering without food, and/or in between intakes of food.
Regarding administering the closely-related molecules (and licensed drugs) entacapone and tolcapone, the prior art does show administering without food, and/or in between intakes of food, as well as discloses specific studies ascertaining the food effect for the drugs.  This can be ascertained from the following cumulative art.
-Kurth reports on the results of a multicenter, double-blind, randomized, placebo-controlled trial of the COMT inhibitor tolcapone in patients with Parkinson’s disease experiencing motor fluctuations from levodopa/ carbidopa (Sinemet).  (Abstract).  Patients were randomized to either placebo or one of three tolcapone doses (50 mg, 200 mg, or 400 mg tid), and instructed to take the test medication at 6-hour interval.  Their first dose was taken with the first dose of Sinemet. (p. 82, col. 1).  A low protein breakfast (2 hours after the first dose of Sinemet), lunch and snack (1 hour before or after Sinemet dose) were provided to all patients during the 10-hour evaluation of days -1 to 42.  In sum, Kurth discloses administering the closely related and licensed COMT inhibitor tolcapone to patients without food, and/or in between intakes of food.
-COMT inhibitors discloses that a food effect study was performed vis-à-vis both tolcapone and entacapone.  It further reports a negative food effect for tolcapone, and no food effect for entacapone.  Specifically, it provides as follows.  “Food seems to have an impact on the absorption of tolcapone: tolcapone intake 45 minutes after a standard breakfast leads to a delay in absorption and a decrease in Cmax of about 50% . . . Food does not affect the absorption of entacapone to any significant extent.” (p. S46, col. 1).
-CDER 20697 is a part of the NDA of Hoffman-La Roche for Tasmar (tolcapone) for its use in the treatment of Parkinson’s disease as an adjunct to levodopa/ carbidopa therapy.  (p. 1).  It contains a Food Effect section, which provides:

    PNG
    media_image18.png
    209
    488
    media_image18.png
    Greyscale

Thus, CDER 20697 discloses an even lower Cmax on administration of tolcapone as compared to Applicant’s data on opicapone (a decrease of 48% v. 31.73% respectively), and a lowering of AUC as well, but to a lesser degree as compared to Applicant’s data on opicapone (a decrease of 25% v. 49.43%).  It reports an overall reduction of bioavailability to 80-90% when tolcapone was taken with a meal based on which it reaches a conclusion of no restriction needed with respect to drug effect in relation to meals, i.e. stated differently, that the drug can be taken with, or without food.
Accordingly, it would have been obvious to a person of skill in the art at the time of the invention to combine the teachings of Learmonth 2 with the FDA Food Bioavailability Guidance for the reasons outlined above, alone, or in combination with the cumulative prior art references Kurth, COMT inhibitors, and CDER 20697, pertaining to the closely-related molecules (and licensed drugs) entacapone and tolcapone, in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do for at least the following additional reasons.  Kurth specifically discloses performing bioavailability studies without food and/or between intakes of food for tolcapone, which would similarly motivate the skilled artisan to do the same for opicapone, as bioavailability studies are required for all NCEs.  Moreover, COMT inhibitors and CDER 20697 disclose that food effect studies were performed for both tolcapone and entacapone, and that even though the two drugs are closely-related in structure, and share the same mechanism of COMT inhibition, they displayed differences in food effect, namely that food did not affect the absorption of entacapone to any significant extent, but did lower-- in line with a negative food effect-- the Cmax, AUC and the bioavailability of tolcapone.  Although the art discloses that the latter were not sufficient to require a label change as to tolcapone’s food effect, it would have clearly suggested to one of skill in the art at the time of the invention that the studies of ascertaining food effect for opicapone do need to be performed in view of the divergent results for the two closely-structurally and mechanistically related drugs tolcapone and entacapone.  As can be seen from the studies with tolcapone, they suggest the direction of the food effect- negative, and also provide specific information on its magnitutde.  Thus, they suggest and provide motivation that opicapone has to be assessed as to its specific food effect-- just like the closely-related molecules (and licensed drugs) entacapone and tolcapone were-- as a part of a conducting a proper bioavailability study.  
Applicant has made during prosecution copious argumentation that both the direction and the magnitude of the negative food effect of opicapone are evidence of unexpected results.  As the record shows, not so.  First, a negative food effect is not even a claimed feature, where the claims recite administering without food and/or in between intakes of food.  Second, ascertaining both the direction and the magnitude of the food effect are disclosed features in the art, as evinced by the food effect studies of tolcapone.  With respect to the latter, tolcapone showed an even lower Cmax than opicapone, and half as lower AUC.  Third, “by definition, any superior property must be unexpected to be considered evidence of non-obviousness.  Thus, in order to properly evaluate whether a superior property was unexpected, the [fact-finder must] consider [] what properties were expected.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007) (emphasis original; internal citations omitted herein unless otherwise indicated).  Here Applicants presented actual evidence of experimental results related to the claimed food effect (see generally, Table 1 showing Cmax and AUC data comparing opicapone administration with or without food); however, on the current record, these results were not “unexpected.” .  Expected beneficial results are not evidence of nonobviousness, they are evidence of obviousness.  See In re Skoner, 517 F.2d 947, 950 (CCPA 1975).
This is in line with prior Federal Circuit decisions concerning food effect limitations in pharmaceutical patents such as In re Kao, 639 F.3d 1057, 1071 (Fed. Cir. 2011) (finding that claimed food effect added nothing of patentable consequence where the food effect was an inherent property of the drug).



Other relevant art

The Examiner also notes for the record the following cumulative prior art, over which rejections were not made solely in view of its cumulative nature.
- US 2010/01135294 A1 to Learmonth et al. (“Learmonth”)
Learmonth teaches compounds of the general formula (I)

    PNG
    media_image8.png
    186
    229
    media_image8.png
    Greyscale

([0012]), of which it states that the most preferred Example is Applicant’s specifically claimed (claims 43 and 74) compound of 5-[3-(2,5-dichloro-4,6-dimethyl-1-oxy-pyridin-3-yl)-[1,2,4]oxadiazol-5-yl- ]-3-nitrobenzene-1,2-diol, henceforth designated as compound A ([0015]).  Learmonth discloses that the compounds are COMP inhibitors, and that the rationale for use of COMT inhibitors in the treatment of central and peripheral nervous system disorders, such as Parkinson’s disease is as adjuncts to L-DOPA/ aromatic L-amino acid decarboxylase inhibitor (AADC) therapy based on their ability to reduce metabolic O-methylation of L-DOPA to 3-O-methyl-L-DOPA (3-OMD).  ([0002]).  The most preferred disorder is Parkinson's Disease. ([0018]).  The compounds of general formula I may be administered separately or in any combination.  ([0032]). Administration can be preferably once per day with e.g. other known anti-Parkinsonian drugs, specifically with L-DOPA.  ([0031], [0034]).  The most preferred effective daily doses of compounds of formula I are 5-100 mg/day.  ([0027]).  Suitable non-limiting starting points for dosing intervals comprise the evening, and midnight ([0024]), which a person of skill in the art would understand to encompass (less than one hour) prior to sleep, (less than one hour) before bedtime, or at bedtime.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Specifically, the previous office action provided as follows:
        “Further support for the Examiner’s reliance on In re Kao can be found in at least the following small sampling of PTAB decisions:
        -Ex parte JOHN RATHMACHER, PTAB, Appeal 2019-004167, Oct. 2019.  “Accordingly, even though neither Sparkman nor Nissen disclose the claimed “bioavailability” and “greater improvement” limitations compared to CaHMB, Sparkman and Nissen render obvious the claimed method of administration of HMB-acid in the claimed dosages. The “bioavailability” and “greater improvement” benefits compared to CaHMB are inherent in the prior art method, and, thus, these claim limitations add nothing of patentable consequence. See, e.g., In re Kao, 639 F.3d 1057, 1070 (Fed. Cir. 2011) (finding that claimed food effect added nothing of patentable consequence where the food effect was an inherent property of the drug).” 
        -Ex parte RAMESH KRISHNAMOORTHY, PTAB Appeal 2013-006310, June 2016.  “Thus, the court has held that where the prior art suggests the claimed subject matter, and the claims merely recite a functional limitation that results inherently from performing the suggested subject matter, the claimed subject matter was properly considered obvious. See In re Kao, 639 F.3d 1057, 1070 (Fed. Cir. 2011) ("This is not a case where the Board relied on an unknown property of prior art for a teaching. Rather, Maloney's express teachings render the claimed controlled release oxymorphone formulation obvious, and the claimed 'food effect' adds nothing of patentable consequence.").
        -Dr. Reddy’s Labs v. Horizon Pharma USA, Inc., PTAB Case IPR2018-00272, September 2019.  “Many Federal Circuit decisions hold that the natural results of an obvious formulation—including PK/PD results like those recited in claim 1—are inherent in that formulation. Pet. Reply 14 (citing Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 1354 (Fed. Cir. 2012) (“The initial blood serum concentration resulting from administering a PPI dosage is an inherent property of the formulation, and an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations.”); In re Huai-Hung Kao, 639 F.3d 1057, 1070 (Fed. Cir. 2011) (claimed “food-effect” related serum concentration level is inherent property of drug); King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1275 (Fed. Cir. 2010) (drug’s bioavailability is natural result of prior art explicated limitations)). Here, we credit Dr. Mayersohn’s testimony that the natural result of the basic biologic processes of adsorption, distribution, metabolization, and excretion of the obvious unit dose form of naproxen and esomeprazole is the PK/PD profile as claimed in the ’208 patent. See Ex. 1003 ¶¶ 133–36. The preponderance of the evidence shows that the PK/PD profile is a characteristic of the formulation and the natural result of its administration.”
        
        2 Of note, the FDA Food-Effect Bioavailability Guidance in the preceding paragraph refers to Class I drugs as highly water soluble.  Applicant’s Response from 11/8/2018, page 13, based on cited sources, admits that opicapone, and the related inhibitors tolcapone and entacapone, are poorly soluble drugs.  While Applicant is unable to place it into a specific group, based on solubility, this poor solubility excludes BCS Class I of highly water soluble drugs, and places opicapone in this general group of “BCS Class II, III, and IV” to which the quote is in reference to. (p. 13).
        3 Applicant’s statements themselves are an admission that both negative and positive food effects are known in the art, and that the food effect can be significant in as many as about one third of all drugs approved by the FDA.
        4 Now US patent No. 8,524,746.